FERGUSON, Judge
(concurring in the result):
I concur in the result.
My brothers deny the relief sought by the accused on the ground that he has not demonstrated that his sentence to confinement has been executed in violation of Article 71 (c), Uniform Code of Military Justice, 10 USC § 871, or that he has been subjected to confinement more rigorous than the circumstances require to insure his presence during appellate review. Additionally, they note the availability to an accused of the remedies for redress provided by Article 138, Code, supra, 10 USC § 938, and through the normal appellate process, for any infringement of his rights, as a basis for their further holding that extraordinary relief is not justifiable in the ordinary case.
I cannot agree that this accused’s sentence to confinement has not been executed. The record is to the contrary. On the day that sentence was imposed, the accused’s attorney presented the following motion to the convening authority:
“Subj: Motion to hold execution of sentence in above case in abeyance pending Appellate Review.
“Comes now John B. Walker, by counsel, and moves that the sentence imposed upon him this 26th day of August 1969 be held in abeyance until such time that the proceedings may be reviewed. Substantial legal questions were raised which merit the serious consideration of the reviewing officers and the appellate review board. If sentence is commenced, Mr. Walker might be seriously prejudiced in that a major part of the sentence would be executed by the time that the matter can be given consideration on appeal during the normal judicial processes. *252It is, therefore, respectfully requested that sentence imposed this date be held in abeyance pending appeal,
/s/ John B. Walker by H. Kowalchick H. Kowalchick, of counsel for John B. Walker.”
The legal officer to the convening authority wrote in reply:
“Dear Mr. Kowalchick:
“Your Motion to hold execution of sentence in the case of AA John B. WALKER, USN, B15 81 47, has been considered and denied. Accordingly, AA John B. WALKER has been transferred to Naval Station Correctional Center, Norfolk to commence Ms four months Confinement at Hard Labor. The four months forfeiture of $90.00 per month and the reduction in rate to E-l, cannot be ordered executed until the Convening Authority acts on the record. The Bad Conduct Discharge cannot be executed until all review has been completed. [Emphasis supplied.]
Sincerely yours,
/s/ G. D. Marshall G. D. MARSHALL.”
No amount of rationalization as to Mr. Marshall’s misconception about what constitutes execution of the sentence will suffice to change the fact that the accused’s incarceration at Norfolk was intended, by those concerned,1 as execution of the confinement portion of the sentence. While confinement, standing alone, is not per se execution of the sentence of the court-martial (Reed v Ohman, 19 USCMA 110, 41 CMR 110 (1969)), confinement of an accused “to commence his four months Confinement at Hard Labor,” is in direct violation of the Code, when ordered prior to the completion of appellate review. Article 71(c), Code, supra. See also Reed v Ohman, supra; Article 13 Code, supra, 10 USC § 813. Cf. United States v Nelson, 18 USCMA 177, 39 CMR 177 (1969).
The corrections officer at the Naval Station, Norfolk, did indeed later aver that, due to his adjudged status, the accused was not allowed to work with sentenced prisoners in the Correctional Center. This, however, as my brothers note, is not the only test for determining whether there has been a violation of the accused’s status. An accused awaiting finality of appellate review may not be subjected to conditions of confinement more rigorous than necessary to insure his presence. Article 13, Code, and Reed v Ohman, both supra. What then of the accused’s confinement at Norfolk in this case?
In two affidavits, dated November 28, 1969, by the same correctional officer at Norfolk, submitted by the Government in response to an oral request made at the hearing on this motion, the following appears:
“The Naval Station, Norfolk, Virginia has for many years attempted to obtain the necessary funds for replacement of the aged Correctional Center facilities. The Correctional Center is operating within World War II structures which have long outlived their usefulness. The prisoner berthing spaces consist of two (2) dormitories which house fifty-four prisoners each and a cell block which contains fifty (50) cells. The Correctional Center has been operating with maximum capacity prisoners on board for many months therefore berthing facilities have been fully utilized. The separation of sentenced and unsentenced prisoners for berthing within this Correctional Center is impossible. The separation of sentenced and unsentenced prisoners in other areas, i. e. messing, recreation, participation in educational programs, etc. would be detrimental to the efficient operation *253of the facility, the correctional processes of rehabilitation and the morale and welfare of the prisoners.”
“The element of separation of sentenced and unsentenced prisoners which was brought about as a result of the Court of Military Appeals ruling in the case of US vs NELSON, 18 USCMA 177, [39] CMR 177, has resulted in designation of particular working spaces for sentenced prisoners and others for un-sentenced prisoners, all of whom have volunteered to work within the Correctional Center and participate in the full rehabilitative program. This assignment to specific work areas for prisoners based upon their status rather than their abilities, specialties and desires has had a definite detrimental affect [sic] upon the correctional processes of rehabilitation and the morale and welfare of the prisoners. It has also reduced the effectiveness and production within the work areas.
“Further separation of sentenced and unsentenced prisoners in other than the work areas can only result in additional adverse elements to the correctional processes and rehabilitation of the prisoners.”
Since the accused was transferred to the Naval Disciplinary Command, Portsmouth, New Hampshire, on November 8, 1969 (he was initially confined at Norfolk on August 28, 1969), a letter was also obtained, at the request of Government counsel, from the Commanding Officer, Portsmouth, relative to the handling of prisoners at that facility. The letter outlines the complete program followed at Portsmouth. The accused, again, is not specifically mentioned. Of particular note, however, to our inquiry is the following sentence:
. . In this connection, the only punitive aspect of the program here is the fact of confinement itself; all sentenced prisoners therefore are in essence treated as unsentenced prisoners.”
It is at once apparent that, although the accused is not mentioned directly, the Correctional Center, Norfolk, differentiates between confinees only in the area of working spaces. All other matters affecting prisoners are the same. Apparently, prior to this Court’s decision in United States v Nelson, supra, even this difference did not exist. Nelson had more far-reaching ramifications than I had supposed. It is quite likely that procedures at other confinement facilities are in accord with those at Norfolk. If they are, they certainly do not comport with the requirement that the conditions for confinement for one awaiting appellate review be no more rigorous than necessary to insure his presence. Reed v Ohman, supra.
In view of the above, I am impelled to the conclusion that this accused, when confined at Norfolk and at Portsmouth, was serving his sentence to confinement in violation of Article 71(c), Code, supra. I do not visualize how it can be contended otherwise. And, as feared by his attorney, the accused has now served his sentence to confinement and the appellate processes have not yet been completed. His time spent in confinement can never be restored to him. See North Carolina v Pearce, 395 US 711, 23 L Ed 2d 656, 86 S Ct 2072 (1969). Prejudice is apparent. United States v Nelson, supra.
Since the accused has now been released from confinement, the time of his sentence having expired, we cannot grant him the relief requested. We can, however, unsatisfactory as it may be, consider the matter when it reaches this Court by way of the normal appellate processes. The relief accorded in United States v Nelson, supra, seems appropriate.

While the letter does not so state, the accused’s attorney, in his brief, acknowledges that the convening authority personally denied his motion. The lawyer’s motion was directed to the convening authority. Presumably, therefore, he also directed that the accused be sent to the Correctional Center at Norfolk. .